UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	June 30, 2014 Item 1. Schedule of Investments: Putnam American Government Income Fund The fund's portfolio 6/30/14 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (36.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.7%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $4 $5 5s, TBA, July 1, 2041 4,000,000 4,409,375 4 1/2s, TBA, July 1, 2044 14,000,000 15,290,625 4s, TBA, July 1, 2044 5,000,000 5,352,344 U.S. Government Agency Mortgage Obligations (31.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 540,799 636,350 6s, September 1, 2021 7,477 8,217 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 162,879 174,973 4 1/2s, with due dates from January 1, 2037 to December 1, 2039 1,242,976 1,360,055 4 1/2s, with due dates from January 1, 2037 to May 1, 2044 (F) 4,000,000 4,341,367 4s, with due dates from April 1, 2041 to July 1, 2042 (FWC) 2,408,365 2,561,897 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 21,657 22,765 6s, January 1, 2038 2,096,996 2,358,548 6s, with due dates from July 1, 2016 to August 1, 2022 954,979 1,045,435 6s, TBA, July 1, 2044 4,000,000 4,506,562 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 263,945 284,365 5 1/2s, TBA, July 1, 2044 11,000,000 12,316,563 5s, with due dates from January 1, 2038 to February 1, 2038 59,476 66,042 5s, March 1, 2021 13,108 14,131 4 1/2s, with due dates from March 1, 2039 to February 1, 2044 6,776,913 7,363,747 4 1/2s, March 1, 2042 (FWC) 761,810 836,801 4 1/2s, August 1, 2041 (FWC) 707,896 776,252 4 1/2s, April 1, 2040 (FWC) 542,527 595,423 4 1/2s, TBA, July 1, 2044 30,000,000 32,493,750 4s, January 1, 2044 (FWC) 977,776 1,042,745 4s, with due dates from July 1, 2042 to November 1, 2042 29,159,738 30,819,339 4s, with due dates from May 1, 2019 to September 1, 2020 83,673 88,772 4s, TBA, July 1, 2044 43,000,000 45,640,467 3 1/2s, TBA, July 1, 2044 10,000,000 10,295,312 3s, February 1, 2043 932,667 923,085 3s, TBA, July 1, 2044 11,000,000 10,867,657 Total U.S. government and agency mortgage obligations (cost $196,000,534) U.S. TREASURY OBLIGATIONS (39.2%) (a) Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $12,085,000 $16,652,048 6 1/4s, August 15, 2023 17,682,000 23,324,526 4 1/2s, August 15, 2039 (SEGSF)(SEGCCS) 42,774,000 52,146,421 U.S. Treasury Notes 5/8s, May 31, 2017 (SEGSF) 52,927,000 52,572,431 1/4s, August 31, 2014 (SEGSF) 66,880,000 66,898,940 3 1/2s, May 15, 2020 (i) 132,000 144,929 1/4s, December 15, 2015 (i) 111,000 111,018 Total U.S. treasury Obligations (cost $208,662,522) MORTGAGE-BACKED SECURITIES (25.3%) (a) Principal amount Value Agency collateralized mortgage obligations (25.3%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.993s, 2032 $69,098 $102,900 IFB Ser. 3408, Class EK, 25.182s, 2037 439,343 642,631 IFB Ser. 2976, Class LC, 23.864s, 2035 132,322 194,547 IFB Ser. 2979, Class AS, 23.717s, 2034 79,488 101,745 IFB Ser. 3072, Class SM, 23.24s, 2035 406,197 583,077 IFB Ser. 3072, Class SB, 23.094s, 2035 330,863 471,768 IFB Ser. 3249, Class PS, 21.774s, 2036 203,710 280,126 IFB Ser. 3065, Class DC, 19.405s, 2035 2,149,576 3,077,053 IFB Ser. 2990, Class LB, 16.558s, 2034 553,384 724,966 IFB Ser. 4105, Class HS, IO, 6.448s, 2042 4,399,035 1,118,411 IFB Ser. 3232, Class KS, IO, 6.148s, 2036 2,295,502 295,546 IFB Ser. 4136, Class ES, IO, 6.098s, 2042 4,433,346 816,046 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 2,223,943 410,340 Ser. 4175, Class S, IO, 5.948s, 2043 3,136,714 724,315 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 3,621,213 844,467 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 9,695,974 2,379,172 IFB Ser. 311, Class S1, IO, 5.798s, 2043 10,291,307 2,339,335 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 3,658,001 800,078 IFB Ser. 315, Class S1, IO, 5.768s, 2043 4,286,230 1,027,582 Ser. 4122, Class TI, IO, 4 1/2s, 2042 4,757,136 1,064,171 Ser. 4018, Class DI, IO, 4 1/2s, 2041 6,561,638 1,210,491 Ser. 4116, Class MI, IO, 4s, 2042 9,552,822 1,817,193 Ser. 4019, Class JI, IO, 4s, 2041 7,456,749 1,319,099 Ser. 4165, Class AI, IO, 3 1/2s, 2043 3,915,902 751,976 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 3,365,328 782,831 Ser. 4122, Class AI, IO, 3 1/2s, 2042 6,137,624 943,645 Ser. 304, IO, 3 1/2s, 2027 8,298,070 969,132 Ser. 304, Class C37, IO, 3 1/2s, 2027 6,092,320 781,340 FRB Ser. T-57, Class 2A1, 3.24s, 2043 1,349 1,328 Ser. 4141, Class PI, IO, 3s, 2042 5,564,858 751,311 Ser. 4158, Class TI, IO, 3s, 2042 13,281,773 1,822,126 Ser. 4165, Class TI, IO, 3s, 2042 14,425,778 1,924,399 Ser. 4171, Class NI, IO, 3s, 2042 9,928,907 1,387,068 Ser. 4183, Class MI, IO, 3s, 2042 4,521,478 631,651 Ser. 3835, Class FO, PO, zero %, 2041 10,342,600 8,769,077 Ser. 3391, PO, zero %, 2037 124,418 105,817 Ser. 3300, PO, zero %, 2037 71,276 63,269 Ser. 3210, PO, zero %, 2036 29,733 27,264 FRB Ser. 3117, Class AF, zero %, 2036 10,432 8,899 FRB Ser. 3326, Class WF, zero %, 2035 15,314 12,922 FRB Ser. 3036, Class AS, zero %, 2035 3,639 3,587 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.988s, 2036 355,215 664,480 IFB Ser. 05-74, Class NK, 26.74s, 2035 101,890 166,115 IFB Ser. 06-8, Class HP, 24.009s, 2036 365,695 565,236 IFB Ser. 05-45, Class DA, 23.863s, 2035 643,050 962,277 IFB Ser. 07-53, Class SP, 23.643s, 2037 472,675 700,690 IFB Ser. 08-24, Class SP, 22.726s, 2038 2,856,998 4,314,023 IFB Ser. 05-122, Class SE, 22.568s, 2035 647,969 933,883 IFB Ser. 05-75, Class GS, 19.794s, 2035 417,192 557,827 IFB Ser. 05-106, Class JC, 19.653s, 2035 563,713 831,736 IFB Ser. 05-83, Class QP, 16.999s, 2034 172,845 222,863 IFB Ser. 11-4, Class CS, 12.596s, 2040 1,557,475 1,844,188 IFB Ser. 13-19, Class DS, IO, 6.048s, 2041 4,237,000 768,453 Ser. 06-10, Class GC, 6s, 2034 1,942,956 2,001,244 IFB Ser. 13-59, Class SC, IO, 5.998s, 2043 5,050,819 1,099,342 IFB Ser. 12-153, Class SK, IO, 5.998s, 2043 2,438,015 591,267 IFB Ser. 12-111, Class JS, IO, 5.948s, 2040 3,020,415 605,242 IFB Ser. 13-128, Class SA, IO, 5.848s, 2043 5,514,537 1,219,319 IFB Ser. 13-101, Class AS, IO, 5.798s, 2043 5,971,638 1,395,452 IFB Ser. 13-103, Class SK, IO, 5.768s, 2043 2,490,471 599,900 IFB Ser. 13-136, Class SB, IO, 5.748s, 2044 14,576,024 2,944,211 IFB Ser. 13-102, Class SH, IO, 5.748s, 2043 6,046,553 1,408,242 Ser. 409, Class 82, IO, 4 1/2s, 2040 4,083,333 722,300 Ser. 418, Class C24, IO, 4s, 2043 4,262,072 988,601 Ser. 12-96, Class PI, IO, 4s, 2041 4,325,801 748,796 Ser. 409, Class C16, IO, 4s, 2040 7,306,393 1,336,155 Ser. 418, Class C15, IO, 3 1/2s, 2043 8,866,149 2,003,195 Ser. 12-124, Class JI, 3 1/2s, 2042 3,166,984 497,438 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 6,568,870 1,334,327 Ser. 417, Class C19, IO, 3 1/2s, 2033 5,456,600 811,342 FRB Ser. 03-W14, Class 2A, 3.446s, 2043 1,194 1,182 FRB Ser. 04-W7, Class A2, 3.358s, 2034 549 569 FRB Ser. 03-W3, Class 1A4, 3.345s, 2042 2,143 2,073 FRB Ser. 03-W11, Class A1, 3.28s, 2033 68 69 Ser. 13-55, Class IK, IO, 3s, 2043 4,699,753 653,266 Ser. 12-151, Class PI, IO, 3s, 2043 4,233,388 606,221 Ser. 13-8, Class NI, IO, 3s, 2042 6,259,452 886,406 Ser. 12-145, Class TI, IO, 3s, 2042 5,364,167 606,687 Ser. 13-35, Class IP, IO, 3s, 2042 3,880,943 429,784 Ser. 13-55, Class PI, IO, 3s, 2042 8,860,831 1,087,490 Ser. 13-53, Class JI, IO, 3s, 2041 5,838,046 749,824 Ser. 13-23, Class PI, IO, 3s, 2041 5,928,893 593,186 Ser. 13-30, Class IP, IO, 3s, 2041 8,462,244 768,456 Ser. 13-23, Class LI, IO, 3s, 2041 5,206,503 546,579 Ser. 14-28, Class AI, IO, 3s, 2040 6,006,695 946,054 FRB Ser. 04-W2, Class 4A, 2.864s, 2044 1,143 1,143 Ser. 01-50, Class B1, IO, 0.42s, 2041 8,034,602 107,965 FRB Ser. 07-95, Class A3, 0.402s, 2036 11,444,382 10,957,996 Ser. 01-79, Class BI, IO, 0.313s, 2045 1,576,022 15,576 Ser. 08-53, Class DO, PO, zero %, 2038 298,702 245,826 Ser. 07-64, Class LO, PO, zero %, 2037 89,978 79,742 Ser. 07-44, Class CO, PO, zero %, 2037 168,492 144,699 Ser. 08-36, Class OV, PO, zero %, 2036 49,391 42,372 Ser. 1988-12, Class B, zero %, 2018 4,107 3,912 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.553s, 2036 6,178,021 1,009,242 IFB Ser. 11-56, Class SI, IO, 6.497s, 2041 12,460,667 2,237,079 IFB Ser. 13-165, Class LS, IO, 5.997s, 2043 2,837,907 542,154 IFB Ser. 10-20, Class SC, IO, 5.997s, 2040 9,631,182 1,731,205 IFB Ser. 11-146, Class AS, IO, 5.948s, 2041 4,246,900 903,130 Ser. 13-149, Class MS, IO, 5.947s, 2039 4,939,704 839,058 IFB Ser. 11-128, Class TS, IO, 5.898s, 2041 1,992,903 389,214 IFB Ser. 12-34, Class SA, IO, 5.897s, 2042 4,668,247 992,516 IFB Ser. 11-70, Class SN, IO, 5.748s, 2041 1,469,000 354,147 Ser. 13-51, Class QI, IO, 5s, 2043 6,319,244 1,368,116 Ser. 13-3, Class IT, IO, 5s, 2043 4,039,473 827,258 Ser. 13-6, Class OI, IO, 5s, 2043 1,886,914 400,535 Ser. 13-16, Class IB, IO, 5s, 2040 4,244,134 380,455 Ser. 10-35, Class UI, IO, 5s, 2040 7,585,583 1,692,962 Ser. 10-9, Class UI, IO, 5s, 2040 17,640,829 3,907,772 Ser. 09-121, Class UI, IO, 5s, 2039 7,355,962 1,682,529 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 997,398 213,194 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 4,733,640 984,550 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 6,451,121 1,494,015 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 4,816,940 863,196 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 11,904,568 2,272,225 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 9,363,299 1,959,613 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 2,558,997 554,553 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 4,893,362 458,851 Ser. 13-165, Class IL, IO, 4s, 2043 2,618,693 449,080 Ser. 12-56, Class IB, IO, 4s, 2042 8,737,043 1,998,961 Ser. 12-47, Class CI, IO, 4s, 2042 3,836,007 876,242 Ser. 14-4, Class IK, IO, 4s, 2039 5,352,767 885,615 Ser. 10-114, Class MI, IO, 4s, 2039 9,240,528 1,283,602 Ser. 10-116, Class QI, IO, 4s, 2034 2,533,528 140,340 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 7,592,438 1,241,288 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,696,973 745,034 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 4,413,148 756,016 Ser. 12-136, Class IO, IO, 3 1/2s, 2042 7,055,089 1,692,939 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 3,587,751 550,469 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 4,712,558 703,585 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 4,000,219 483,539 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 4,672,785 793,018 Ser. 14-44, Class IC, IO, 3s, 2028 7,978,300 940,571 Ser. 10-151, Class KO, PO, zero %, 2037 563,796 487,881 Ser. 06-36, Class OD, PO, zero %, 2036 6,255 5,534 Total mortgage-backed securities (cost $127,183,862) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8425/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.8425 $30,785,700 $570,459 Total purchased swap options outstanding (cost $372,507) PURCHASED OPTIONS OUTSTANDING (0.5%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$99.55 $23,000,000 $716,128 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 26,000,000 215,280 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 26,000,000 215,280 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.22 22,000,000 168,938 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.31 30,000,000 131,640 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 27,000,000 220,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 27,000,000 220,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 27,000,000 219,510 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 27,000,000 219,510 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.44 22,000,000 109,186 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.25 22,000,000 93,016 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.56 15,000,000 82,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.09 22,000,000 81,048 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.34 29,000,000 47,821 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.88 15,000,000 45,240 Total purchased options outstanding (cost $3,470,942) SHORT-TERM INVESTMENTS (26.2%) (a) Principal amount/shares Value Federal Home Loan Bank unsec. discount notes commercial paper with an effective yield of 0.06%, July 11, 2014 $3,335,000 $3,334,944 Federal Home Loan Bank unsec. discount notes commercial paper with an effective yield of 0.06%, July 23, 2014 10,000,000 9,999,603 Federal Home Loan Bank unsec. discount notes commercial paper with an effective yield of 0.06%, July 25, 2014 16,000,000 15,999,392 Federal Home Loan Bank unsec. discount notes commercial paper with an effective yield of 0.05%, July 30, 2014 6,500,000 6,499,738 Federal Home Loan Mortgage Corporation unsec. discount notes commercial paper with an effective yield of 0.08%, August 1, 2014 9,600,000 9,599,360 Federal National Mortgage Association unsec. discount notes commercial paper with an effective yield of 0.06%, August 1, 2014 3,500,000 3,499,819 Federal National Mortgage Association unsec. discount notes commercial paper with an effective yield of 0.07%, July 29, 2014 2,400,000 2,399,869 Putnam Money Market Liquidity Fund 0.07% (AFF) Shares 88,495,200 88,495,200 U.S. Treasury Bills with an effective yield of 0.05%, August 21, 2014 (SEG) $100,000 99,993 U.S. Treasury Bills with an effective yield of 0.03%, August 7, 2014 (SEG) 120,000 119,996 U.S. Treasury Bills with an effective yield of 0.13%, December 11, 2014 (SEG) 48,000 47,989 U.S. Treasury Bills with an effective yield of 0.03%, July 17, 2014 (SEG) 67,000 66,999 U.S. Treasury Bills with effective yields ranging from 0.04% to 0.10%, November 13, 2014 (SEG) (SEGSF)(SEGCCS) 1,191,000 1,190,776 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 (SEG) 40,000 39,992 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 (SEG) 32,000 31,996 Total short-term investments (cost $141,425,497) TOTAL INVESTMENTS Total investments (cost $677,115,864) (b) FUTURES CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 466 $115,672,850 Sep-15 $(46,390) U.S. Treasury Bond 30 yr (Short) 347 47,604,063 Sep-14 (142,323) U.S. Treasury Bond Ultra 30 yr (Short) 14 2,099,125 Sep-14 (12,886) U.S. Treasury Note 2 yr (Long) 143 31,401,906 Sep-14 (18,147) U.S. Treasury Note 5 yr (Long) 246 29,387,391 Sep-14 (36,983) U.S. Treasury Note 10 yr (Short) 446 55,826,656 Sep-14 (21,754) Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/14 (premiums $2,133,292) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.6425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.6425 $30,785,700 $235,203 (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 33,177,700 305,567 (2.7425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7425 30,785,700 382,974 JPMorgan Chase Bank N.A. (2.515)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.515 37,986,200 119,657 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 16,588,900 154,774 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,128,000 1,099,981 Total WRITTEN OPTIONS OUTSTANDING at 6/30/14 (premiums $3,123,203) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$100.55 $23,000,000 $501,469 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/101.55 23,000,000 304,083 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 26,000,000 125,840 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 26,000,000 125,840 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.22 22,000,000 83,820 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 26,000,000 69,160 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 26,000,000 69,160 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.31 30,000,000 60,210 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.22 22,000,000 44,528 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/99.31 30,000,000 25,710 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 27,000,000 127,710 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 27,000,000 127,710 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 27,000,000 69,660 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 27,000,000 69,660 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 27,000,000 124,470 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 27,000,000 124,470 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 27,000,000 68,580 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 27,000,000 68,580 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.44 22,000,000 39,996 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.25 22,000,000 32,560 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.56 15,000,000 31,245 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.09 22,000,000 25,608 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.34 29,000,000 16,182 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.88 15,000,000 15,525 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.44 22,000,000 13,640 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.25 22,000,000 10,912 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.56 15,000,000 10,860 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.09 22,000,000 9,020 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/99.88 15,000,000 4,665 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/99.34 29,000,000 4,408 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (3.60)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.60 $6,966,000 $(69,660)$(63,460) (3.20)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.20 6,966,000 67,04834,133 JPMorgan Chase Bank N.A. (3.6275)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.6275 6,966,000 (73,143)(67,013) (3.2275)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.2275 6,966,000 69,31222,013 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/14 (proceeds receivable $19,283,594) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, July 1, 2044 $14,000,000 7/14/14 $15,163,750 Federal National Mortgage Association, 4s, July 1, 2044 4,000,000 7/14/14 4,245,625 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $66,870,000 (E) $325,306 9/17/16 3 month USD-LIBOR-BBA 1.00% $(65,349) 71,536,000 (E) (948,776) 9/17/19 3 month USD-LIBOR-BBA 2.25% 550,690 50,355,000 (E) (1,972,062) 9/17/24 3 month USD-LIBOR-BBA 3.25% 568,147 11,160,000 (E) 1,140,574 9/17/44 3 month USD-LIBOR-BBA 4.00% (325,102) 18,993,100 (136,051) 7/2/24 3 month USD-LIBOR-BBA 2.6025% (116,373) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $12,713,510 $— 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools $1,835 1,414,441 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (204) Barclays Bank PLC 2,319,070 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 21,612 2,202,338 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,245) 4,651,712 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (27,161) 4,112,810 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 37,477 3,713,599 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 35,000 12,155,648 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (70,976) 9,978,272 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 94,042 11,706,302 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 110,329 445,022 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 4,935 1,070,676 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,091 1,350,727 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,730 2,726,411 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (394) 1,018,812 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,089) 10,407,448 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (60,768) 12,224,081 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 115,209 3,703,326 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 41,067 99,154 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (64) 827,095 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,795 3,538,374 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,998) 901,345 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 7,368 21,611,635 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 203,684 4,392,764 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (25,649) 6,473,725 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,655) 436,142 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,974 2,004,704 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 18,683 7,456,464 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 70,275 109,807 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,001 356,254 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,246 258,169 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,353 13,207,271 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (77,116) 3,775,418 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (21,643) 2,018,061 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (15,768) 1,009,077 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (7,884) 1,009,077 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (7,884) 2,025,012 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (15,822) 5,259,376 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (41,093) 2,025,012 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (15,822) 1,682,930 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,094) 4,043,073 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (31,590) 1,751,893 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (6,232) 1,274,465 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,441) Citibank, N.A. 1,643,835 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 15,493 178,746 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,685 5,577,104 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 805 Credit Suisse International 450,242 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,243 2,453,564 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 354 1,099,618 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 159 2,512,413 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 363 2,558,277 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (9,100) Goldman Sachs International 2,531,061 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,646) 1,952,525 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,269) 6,875,262 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (7,351) 2,452,460 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,595) 6,897,713 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 65,009 5,465,018 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,089) 5,465,018 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,089) 7,639,711 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,103) 3,622,864 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,154) 1,361,027 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,947) 5,279,977 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (762) 2,174,955 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (314) 1,309,749 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,785) 440,854 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (471) 3,024,695 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (3,234) 1,929,750 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,268) 4,962,968 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (28,978) 2,315,719 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (13,521) 184,050 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,075) 490,677 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,865) 965,245 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (628) 2,773,807 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,803) 3,600,062 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,035) 4,019,096 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,271) 4,668,122 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (4,991) 4,461,945 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,522) JPMorgan Chase Bank N.A. 5,120,714 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (739) 3,041,096 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,717) Total $— Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $540,502,199. (b) The aggregate identified cost on a tax basis is $677,209,569, resulting in gross unrealized appreciation and depreciation of $20,117,235 and $7,712,455, respectively, or net unrealized appreciation of $12,404,780. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $40,942,102 $137,111,986 $89,558,888 $32,641 $88,495,200 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. At the close of the reporting period, the fund maintained liquid assets totaling $289,863,019 to cover certain derivatives contracts and delayed delivery securities. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,471,148 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,421,049 and may include amounts related to unsettled agreements. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount, have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $136,489,205 $— Purchased options outstanding — 2,785,737 — Purchased swap options outstanding — 570,459 — U.S. government and agency mortgage obligations — 196,492,969 — U.S. treasury obligations — 211,850,313 — Short-term investments 88,495,200 52,930,466 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(278,483) $— $— Written options outstanding — (2,405,281) — Written swap options outstanding — (2,298,156) — Forward premium swap option contracts — (74,327) — TBA sale commitments — (19,409,375) — Interest rate swap contracts — 2,203,022 — Total return swap contracts — 308,903 — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts $8,362,512 $7,550,638 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$178,800,000 Purchased swap option contracts (contract amount)$42,500,000 Written TBA commitment option contracts (contract amount)$357,600,000 Written swap option contracts (contract amount)$109,600,000 Futures contracts (number of contracts)1,000 Centrally cleared interest rate swap contracts (notional)$273,200,000 OTC total return swap contracts (notional)$362,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $198,914 $— $— $— $— $— $198,914 OTC Total return swap contracts*# 1,835 800,871 — 17,983 5,119 65,009 — — 890,817 Futures contracts§ — Forward premium swap option contracts# — — — 34,133 — — 22,013 — 56,146 Purchased swap options# 570,459 — 570,459 Purchased options# — 2,785,737 — 2,785,737 Total Assets $572,294 $800,871 $198,914 $52,116 $5,119 $65,009 $2,807,750 $— $4,502,073 Liabilities: Centrally cleared interest rate swap contracts§ $— $— $116,777 $— $— $— $— $116,777 OTC Total return swap contracts*# 204 442,388 — — 9,100 127,766 2,456 — 581,914 Futures contracts§ — 137,334 137,334 Forward premium swap option contracts# — — — 63,460 — — 67,013 — 130,473 Written swap options# 923,744 — 1,374,412 — 2,298,156 Written options# — 2,405,281 — 2,405,281 Total Liabilities $923,948 $442,388 $116,777 $63,460 $9,100 $127,766 $3,849,162 $137,334 $5,669,935 Total Financial and Derivative Net Assets $(351,654) $358,483 $82,137 $(11,344) $(3,981) $(62,757) $(1,041,412) $(137,334) $(1,167,862) Total collateral received (pledged)##† $(317,549) $255,947 $— $— $— $— $(1,041,412) $— Net amount $(34,105) $102,536 $82,137 $(11,344) $(3,981) $(62,757) $— $(137,334) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 27, 2014
